DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 11, generally, none of the prior art references of record, including, but not limited to: US_20150263922_A1_Edsall, US_20160142274_A1_Mulkey, US_20160173354_A1_Zhao, US_8719401_B1_Gulati, US_20140006610_A1_Formby, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Prior art Edsall discloses a method for measure latency associated with packets that are processed within a network device, which comprising steps of: a packet is received at a component of a network device that comprises one or more components; a signature is generated for the packet based on one or more flow parameters associated with the packet; the signature and a timestamp representing a time of arrival of the packet at a first point in the network device are associated with the packet; the 
Prior art Mulkey discloses the endpoint server nodes and/or the CPE router can create a modified-moving average latency floor variable to be used when comparing received packet timestamps from the remote host, to determine one-way circuit latency (Mulkey paragraph 51).
Prior art Zhao discloses a network device extracts packet information from a plurality of packets with a sniffer tool, calculates latency for each of the plurality of packets, compare calculated latency with a congestion threshold, if the calculated latency is lower than or equal to the congestion threshold, locates a most recent congestion record, and updates a congestion end time value in the most recent congestion record if the congestion end time value in the most recent congestion record is equal to a null value (Zhao figure 11).
Prior art Gulati discloses a device receives a current latency, updates the current average latency, normalizes the current average latency (Gulati figure 6).
Prior art Formby discloses calculating the latency of a data-network, by providing an electronic device that receives data packets moving across a network data point and compares their time of arrival with a timestamp stored within a data packet. The electronic device may calculate the average latency by comparing N number of data packets. Further systems and methods for comparing the latencies at N number of 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “calculating an updated moving average latency using a previously calculated moving average latency stored in the one or more memories” as stated in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471